Citation Nr: 0811412	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-41 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had a period of active duty for training from May 
29, 1968 to June 13, 1968 with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

In a March 2007 informal brief, the veteran's representative 
indicated that the veteran wished to seek service connection 
for an ankle disability.  This issue is referred to the RO 
for appropriate action.

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for multiple sclerosis.  
The reopened claim requires additional development and is the 
subject of the remand appended to this decision.  The issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
multiple sclerosis by a June 1992 rating decision 

2.  Evidence added to the record since the RO's June 1992 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for multiple sclerosis.



CONCLUSION OF LAW

New and material evidence has been submitted since the final 
June 1992 RO decision, and thus the claim for service 
connection for multiple sclerosis is reopened. 38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for multiple sclerosis, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties under the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need 
not be addressed at this time.  

Analysis

The veteran's claim for service connection for multiple 
sclerosis was last denied by a June 1992 rating decision.  He 
was advised of this rating decision in a June 1992 letter.  
He did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a March 2005 written statement, the veteran indicated that 
he was again seeking service connection for multiple 
sclerosis.  To reopen a claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108.  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the final decision in June 1992.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran's claim for service connection for multiple 
sclerosis was last denied by the RO in June 1992 based on a 
lack of evidence that multiple sclerosis was incurred in or 
aggravated by active service and could not be presumed to 
have been incurred in service.  

Evidence received since the June 1992 rating decision 
includes a March 2005 letter from a private physician who 
placed the onset of multiple sclerosis during the presumptive 
period following the veteran's discharge from military 
service.  This evidence, when considered with the previous 
evidence of record (specifically, that the veteran has been 
granted service connection for a back disability incurred 
during active duty for training) goes to the previously 
unestablished element relating to the veteran's current 
disability and the presumptive period for entitlement to 
service connection.

The Board therefore finds that the evidence received since 
the June 1992 RO decision is both new and material.  
Accordingly, the claim is reopened. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for multiple sclerosis.  To that 
extent, the claim is granted. 


REMAND

Initially, the Board notes that the appellant did not have 90 
days or more of continuous active service (active duty 
training from May 29, 1968 to June 13, 1968) and therefore, 
he would not be afforded the evidentiary presumptions offered 
to assist "veterans" with their claims.  However, in an 
October 1968 rating decision, the RO awarded service 
connection for residuals of a low back injury.  Service 
connection was based service medical records which showed 
that the veteran sustained a back injury during his period of 
active duty with the Army National Guard.  

Although the appellant did not have 90 days or more of 
continuous active service, he has achieved the status of a 
"veteran" under the law for purposes of receiving VA 
benefits because service connection has been awarded for a 
low back disorder related to a low back injury during his 
service with the Army National Guard.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Accordingly, service 
connection for multiple sclerosis, will be rebuttably 
presumed if it manifested to a compensable degree within 
seven years following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007). 

The veteran contends that his multiple sclerosis had its 
clinical onset within seven years after his separation from 
service.

In support of his claim, the veteran has submitted a March 
2005 letter from a private physician who stated that the 
veteran's treatment on July 10, 1968 for complaints of 
vertigo and diplopia were the first manifestations of his 
multiple sclerosis.  According to the physician's report, the 
veteran's multiple sclerosis symptoms began 27 days after his 
discharge from service.    

The veteran has provided evidence of a current disability and 
of persistent symptoms since his discharge from service and 
as such, a VA examination should be obtained.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination for the purpose 
of ascertaining the approximate date of 
clinical onset of his multiple sclerosis.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be indicated in the 
examination report. The examiner should 
pay particular attention to complaints 
pertinent to multiple sclerosis in the 
first seven years after separation from 
active service.  The examiner should 
specifically opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
had ascertainable residuals of multiple 
sclerosis either during service or within 
the first seven years after his separation 
from service (prior to June 13, 1975).  A 
rationale for the opinion must be provided 
and the examiner should specifically 
reconcile the opinion with the March 2005 
private opinion and any other opinions of 
record.

2.  After the completion of any 
development deemed appropriate, in 
addition to that requested above, the 
issue of entitlement to service connection 
for multiple sclerosis should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


